Order entered February 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01220-CR

                              HUBERT WILLIAMS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-53043-M

                                           ORDER
       We GRANT Deputy Official Court Reporter Kendra L. Thibodeaux’s January 28, 2013

request for an extension of time to file the reporter’s record. The reporter’s record shall be due

THIRTY DAYS from the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE